DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/891,376 filed 06/03/2020.

Information Disclosure Statement
The information disclosure statements 06/03/2020 and 02/24/2022 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Joseph Buczynski on 06/14/2022.
Independent claim 1 is amended to include the limitation of dependent claims 2 and 3. See below.

Proposed Examiner’s Amendments for Application 16/891,376
	1.  (Currently Amended)  A wire wound inductor component, comprising:
	a core including a shaft portion that is columnar and extends in a first direction, and a first support portion and a second support portion respectively provided on a first end portion and a second end portion of the shaft portion in the first direction;
	a first terminal electrode provided on the first support portion;
	a second terminal electrode provided on the second support portion;
	a wire wound around the shaft portion, the wire having a first end that is connected to the first terminal electrode and a second end that is connected to the second terminal electrode; and
	a cover member that is disposed at least between the first support portion and the second support portion and covers an upper surface of the shaft portion,
	wherein a distance between the upper surface of the shaft portion and a top surface of the first support portion and the second support portion in a second direction orthogonal to the first direction of the core is defined as a top surface step,
	a distance between a lower surface of the shaft portion and a bottom surface of the first support portion and the second support portion in the second direction of the core is defined as a bottom surface step, [[and]]
	the top surface step and the bottom surface step are identical with each other, and the top surface step and the bottom surface step are less than or equal to 50 [Symbol font/0x6D]m,
the first terminal electrode and the second terminal electrode increase in height from end portions on sides of inner surfaces facing each other toward end portions on sides of end surfaces opposite to the inner surfaces of the first support portion and the second support portion, and
heights of the first terminal electrode and the second terminal electrode at the end surfaces are higher than half of a height dimension of the core.

	2.-3. (Canceled)  

	4.  (Original)  The wire wound inductor component according to Claim 1, wherein 
a distance between a side surface of the shaft portion and a side surface of the first support portion and the second support portion in a third direction orthogonal to the first direction and the second direction of the core is defined as a side surface step, and
	the side surface step is smaller than the top surface step.

	5.  (Original)  The wire wound inductor component according to Claim 4, wherein 
the side surface step is less than or equal to 25 [Symbol font/0x6D]m.

	6.  (Original)  The wire wound inductor component according to Claim 1, wherein 
the top surface step and the bottom surface step are less than or equal to 40 [Symbol font/0x6D]m.

	7.  (Original)  The wire wound inductor component according to Claim 1, wherein 
the top surface step and the bottom surface step are less than or equal to 15% of a height dimension of the core.

	8.  (Original)  The wire wound inductor component according to Claim 7, wherein 
the top surface step and the bottom surface step are greater than or equal to 5% of the height dimension of the core.

	9.  (Original)  The wire wound inductor component according to Claim 1, wherein 
the top surface step and the bottom surface step are less than or equal to 10% of a width dimension of the core.

	10.  (Original)  The wire wound inductor component according to Claim 9, wherein 
the top surface step and the bottom surface step are greater than or equal to 5% of the width dimension of the core.

11.-14. (Canceled)  
 
15.  (Original)  The wire wound inductor component according to Claim 4, wherein 
the top surface step and the bottom surface step are less than or equal to 40 [Symbol font/0x6D]m. 

16.  (Original)  The wire wound inductor component according to Claim 5, wherein 
the top surface step and the bottom surface step are less than or equal to 40 [Symbol font/0x6D]m. 

	17.  (Currently Amended)  The wire wound inductor component according to Claim [[2]]4, wherein 
the top surface step and the bottom surface step are less than or equal to 15% of a height dimension of the core. 

	18.  (Currently Amended)  The wire wound inductor component according to Claim [[3]]5, wherein 
the top surface step and the bottom surface step are less than or equal to 15% of a height dimension of the core. 

	19.  (Currently Amended)  The wire wound inductor component according to Claim [[2]]4, wherein 
the top surface step and the bottom surface step are less than or equal to 10% of a width dimension of the core. 

	20.  (Currently Amended)  The wire wound inductor component according to Claim [[3]]5, wherein 
the top surface step and the bottom surface step are less than or equal to 10% of a width dimension of the core. 

	
Allowable Subject Matter
Claims 1, 4-10, 15-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A wire wound inductor component, comprising: a core including a shaft portion that is columnar and extends in a first direction, and a first support portion and a second support portion respectively provided on a first end portion and a second end portion of the shaft portion in the first direction; a first terminal electrode provided on the first support portion; a second terminal electrode provided on the second support portion; a wire wound around the shaft portion, the wire having a first end that is connected to the first terminal electrode and a second end that is connected to the second terminal electrode; and a cover member that is disposed at least between the first support portion and the second support portion and covers an upper surface of the shaft portion, wherein a distance between the upper surface of the shaft portion and a top surface of the first support portion and the second support portion in a second direction orthogonal to the first direction of the core is defined as a top surface step, a distance between a lower surface of the shaft portion and a bottom surface of the first support portion and the second support portion in the second direction of the core is defined as a bottom surface step, the top surface step and the bottom surface step are identical with each other, and the top surface step and the bottom surface step are less than or equal to 50 µm, the first terminal electrode and the second terminal electrode increase in height from end portions on sides of inner surfaces facing each other toward end portions on sides of end surfaces opposite to the inner surfaces of the first support portion and the second support portion, and heights of the first terminal electrode and the second terminal electrode at the end surfaces are higher than half of a height dimension of the core.
          Therefore, claim 1 and its dependent claims 4-10, 15-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847